RANDALL, Judge *
(concurring specially).
I concur in the majority’s analysis that the offered Spreigl evidence did not meet the burden of having a direct bearing on one of the elements of the charge. I write separately because I find an even more serious error: that is, the state being allowed in its case-in-chief to present rebuttal evidence when there was nothing to rebut. The defendant had not taken the stand and had not presented a shred of evidence. The record does show that appellant’s attorney mentioned self-defense in opening argument, but opening arguments are not evidence. In every case, *61the district court instructs the jury specifically that opening statements of counsel are not evidence. That is chiseled in stone.
Here, the state in its case-in-chief was allowed to present the defendant’s “bad character” and “propensity to do the crime” under the subterfuge of rebuttal— when as I have just noted, at that stage there was nothing to rebut.3 At least with “bad character” evidence and “impeachment by conviction” evidence, the guidelines are clear and as fair as they can be. See Minn. R. Evid. 405, 609 (stating rules, respectively, regarding admission of character evidence and evidence of prior convictions). If the defendant does not produce good character evidence of his own (he has that choice), the state cannot get into evidence all the bad character evidence it has in its arsenal, just waiting for the defense to “open the door.” If the defendant chooses his constitutional right not to take the stand, all the bona fide impeachment-by-conviction evidence the state has on hold, stays on hold. In this case, the state got its rebuttal evidence into its case-in-chief, which severely impinged on appellant’s constitutional right to make a last-minute decision to take the stand or not take the stand.
I have repeatedly called this Spreigl evidence rebuttal evidence. That is exactly the case and only the case. There was no pretense that it was direct or circumstantial evidence: as the majority states, “[especially in a case when the state introduces the evidence to rebut an affirmative defense, making the Spreigl ruling before trial may hamper the district court’s ability to determine the state’s need for the evidence and fully assess its potential prejudice to the defense.”
A note on Spreigl: it is basically the most overused and misapplied rule of evidence in criminal cases in the State of Minnesota. An empirical study will show that in federal court (which, to the criminal defense bar, is generally considered a tougher place to try cases than Minnesota state court), the use of Spreigl evidence is not that favored. Federal judges pay strict attention to their rule mirroring ours, Fed.R.Evid. 404(a), which makes “bad character” evidence inadmissible unless it comes in on rebuttal and does not allow the use of Spreigl evidence just to show the defendant’s propensity to do that crime, which is the only real reason in state or federal court that the state introduces Spreigl evidence: the state wants to show that the defendant has bad character and that he has a propensity to commit the crime for which he is currently on trial.
In Minnesota over the last two decades, the test for admitting Spreigl evidence has devolved into, “Well, gee, was it offered?” The state scatterguns all the different areas under the rule. See Minn. R. Evid. 404(b) (stating admissible purposes of other-acts evidence to prove motive, intent, opportunity, plan, preparation, identity, knowledge, or absence of mistake or accident). Then the Spreigl evidence comes in on some usually flimsy hookup to some element of the crime, and comes in intentionally to show bad character and propensity to commit today’s crime, because the defendant “did it before.” Both are inadmissible on their face, but the state wants them in, and defense counsel wants them out, because any common-sense lay juror will take prior bad acts to show bad character and propensity to commit bad acts.
*62If I were on a jury and a defendant was on trial for burglary, and the state Spreigl-ed in three prior burglaries over the last 5, 10, or 20 years,4 I would consider that as evidence of the defendant’s bad character and his propensity to commit burglaries, including the one for which he is on trial. If some juror said in posttrial deliberations, “Gee, the judge said we were only supposed to consider the prior burglaries as evidence of some element and could not consider it as evidence of bad character or propensity to commit burglary,” we would all look at that person and wonder what case he or she was hearing. If you don’t understand this, you have never in your life prosecuted or defended a criminal case to a jury in which there was Spreigl evidence.
Even when properly admitted, and I see that very seldom, Spreigl evidence will impugn the defendant’s character and will mark him as a person with a propensity to commit the crime under consideration. He will have to live with that as a result of his own past life, but because it is such serious evidence, it has to be understood and limited. Spreigl evidence is never more probative than prejudicial. Spreigl evidence is always far more damaging and far more prejudicial than probative.
When examined in light of Spreigl’s original intent, this evidence is weak collateral evidence at best. It is not direct or circumstantial evidence, like eyewitness testimony, fingerprints, blood tests, ballistics tests, DNA, or whatever else we tend to call “hard evidence.” It is just evidence of some prior bad acts, which may (or may not) bear on the elements of the crime charged.5
To right this scar on our legal system, I strongly support the majority’s analysis, requiring the state to show specific acts that bear directly on a specific element of the crime. I write further to state that “rebuttal evidence,” which even the state does not dispute is at issue here, cannot come into a criminal trial before there is some evidence to rebut. Once the state claims that the defendant has put some evidence at issue, the district court then decides whether the state’s proffered Spreigl evidence is admissible rebuttal, and only then allows it to go to the jury, prefaced at that time with the standard cautionary instruction on Spreigl evidence, which will then later be repeated in the court’s final instructions. Then, the defendant’s constitutional right to take the stand, or not take the stand, is not unconstitutionally impinged by the state, which in this case it was. The state put before the jury in its case-in-chief what it thought the defendant might say, and now it counters that with its evidence of how his version is incorrect before he even gave that version.
Finally, state and federal courts are replete with cases condemning the prosecution’s allusion to, or inference to, the fact *63that a defendant did not take the stand. See State v. Whittaker, 568 N.W.2d 440, 451 (Minn.1997) (“[A] prosecutor at a defendant’s trial shall not allude to the defendant’s failure to testify.”). Appellant happened to take the stand in this case, but his objective right to take the stand at the last minute was severely impacted by the state’s case-in-chief, which openly inferred to the jury that he would take the stand and put on some evidence that would say such-and-such. Here, if appellant did not take the stand, what would the jury opine about his self-defense argument, which the state put in front of the jury?!

 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to Minn. Const. art. VI, § 10.


. Evidence of bad character can be admissible if a defendant in a criminal case "opens the door" by producing his own good character evidence, Minn. R. Evid. 405(a), but that is not an issue in this case.


. The rules surrounding inadmissibility of Spreigl evidence as to staleness of time and place are weak. The Minnesota Supreme Court has affirmed stale Spreigl evidence nearly 20 years old. See, e.g., State v. Rainer, 411 N.W.2d 490, 498 (Minn.1987) (concluding that district court did not abuse its discretion by admitting Spreigl evidence of crimes occurring 16-19 years before charged offense). The rules surrounding inadmissibility of impeachment by conviction are clear, more strict, and have some semblance of fairness. See Minn. R. Evid. 609 (setting forth standards, including time limits, for admitting impeachment evidence of prior convictions). The rules surrounding the admissibility of Spreigl evidence do not.


. The “bad acts” usually consist of some pri- or, often years-ago, alleged misconduct, which, if called to a local county attorney’s attention and investigated, was passed on as not worthy of prosecution.